DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Specification
The disclosure is objected to because of the following informalities:  
The disclosure does not recite that the application claims the benefits of an international application, PCT/CN2016/101426 filed on 10/04/2016.The applicant is reminded to update the continuity data of their invention. Correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 10, 14, 15, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 14 recite “substantially aligns”.  The term "substantially” is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 4 and 15 recite “substantially cylindrical shape”.  The term "substantially” is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In addition, claims 4 and 15 recite “an effective impeller diameter” in lines 3-5. The term “effective” is a relative term which renders the claims indefinite. Term “effective” not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claims 7 and 18 recite “substantially cylindrical shape”.  The the term "substantially” is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 10 and 20 recite “substantially perpendicular”.  The term "substantially” is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 20 are rejected under 35 U.S.C.(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C.103 as being unpatentable over DE407292C (hereinafter “DE’292”).
Regarding claim 12, DE’292 teaches a liquid and air separator unit comprising a shaft (figure 1, #2), an impeller (figure 1, #9) mounted on the shaft (see figure 1), and a casing (figure 1, #1) at least partially enclosing the shaft  and enclosing the impeller (see figure 1), the casing defining an inlet (figure 1, #7) for receiving a mixture of air and wash liquid, an air outlet (figure 1, #16), and a liquid outlet (see figure 1), the air outlet disposed opposite the impeller from the inlet and the liquid outlet (see figure 1).
With regard to the recitations ‘for a waste water collection system of a water wash system, the waste water collection system including a collection duct for 17WO 2018/064793PCT/CN2016/101426 attachment to a gas turbine engine for receiving a mixture of air and wash liquid from the gas turbine engine during washing’, and ‘for fluidly connecting with the collection duct to receive a mixture of air and wash liquid’, these limitations are mere intended use of the apparatus.
The manner in which an apparatus operates is not germane to the issue of patentability of the apparatus itself. If the prior art structure is capable of performing the intended use, then it meets the claim. DE’292 teaches a liquid and air separator unit for receiving a mixture of air and wash liquid, an air outlet, and a liquid outlet, the air outlet disposed opposite the impeller from the inlet and the liquid outlet (see figure 1), thus the apparatus disclosed by DE’292 is capable of being used in a waste water collection system of a water wash system, the waste water collection system including a collection duct for 17WO 2018/064793PCT/CN2016/101426 attachment to a gas turbine engine for receiving a mixture of air and wash liquid from the gas turbine engine during washing, and for fluidly connecting with the collection duct to receive a mixture of air and wash liquid.
In the alternative, if it is not clearly envisaged that the apparatus of DE’292 is capable of being used in a waste water collection system of a water wash system, the waste water collection system including a collection duct for 17WO 2018/064793PCT/CN2016/101426 attachment to a gas turbine engine for receiving a mixture of air and wash liquid from the gas turbine engine during washing, and for fluidly connecting with the collection duct to receive a mixture of air and wash liquid then it is reasonably expected that the apparatus of DE’292 can be used in a waste water collection system of a water wash system, the waste water collection system including a collection duct for 17WO 2018/064793PCT/CN2016/101426 attachment to a gas turbine engine for receiving a mixture of air and wash liquid from the gas turbine engine during washing, and for fluidly connecting with the collection duct to receive a mixture of air and wash liquid. All of the structural elements per DE’292 are the same as claimed and it is reasonably expected that the apparatus of DE’292 can be used in a waste water collection system of a water wash system, the waste water collection system including a 
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be substantially identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).
	When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
	Furthermore, claims directed to apparatus must be distinguished from prior art in terms of structure rather than function. Consult MPEP 2114.

Regarding claim 13, DE’292 further teaches that the separation unit defines an axial direction (see figure 1), and that the shaft (figure 1, #2) extends along and rotates about the axial direction (see figure 1 of DE’292) (English translation, page 1, lines 19-21).

Regarding claim 14, 
Regarding claim 20, DE’292 further teaches that the casing of the separation unit comprises an inlet flange defining the inlet (figure 1, #7) (see figure 1 of DE’292), wherein the inlet flange is oriented towards the impeller (see figure 1 of DE’292).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DE407292C (hereinafter “DE’292”) in view of DE19932623 to Terhardt (hereinafter “Terhardt”).
Regarding claim 16, 
However, a degassing system comprising one or more impellers including a plurality of first stage impellers and a plurality of second stage impellers, wherein the plurality of first stage impellers are spaced from the plurality of second stage impellers along the axial direction was known in the art. For example, Terhardt teaches a degassing apparatus comprising impellers including a plurality of first stage impellers and a plurality of second stage impellers (see figure 1), wherein the plurality of first stage impellers are spaced from the plurality of second stage impellers along the axial direction (see figure 1) (English Translation, page 4, lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by DE’292 wherein the separation unit comprises one or more impellers including a plurality of first stage impellers and a plurality of second stage impellers, wherein the plurality of first stage impellers are spaced from the plurality of second stage impellers along the axial direction as taught by Terhardt, since Terhardt teaches that a separator comprising one or more impellers including a plurality of first stage impellers and a plurality of second stage impellers, wherein the plurality of first stage impellers are spaced from the plurality of second stage impellers along the axial direction is effective for degassing a liquid (English Translation, page 2, lines 1-5).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DE407292C (hereinafter “DE’292”) in view of US 1,847,648 to Harkom (hereinafter “Harkom”).
Regarding claim 17, DE’292 does not teach that the shaft defines an airflow passage extending between a first opening and a second opening and through the air 
Harkom teaches a separation unit comprising a shaft (figure 1, #15) which defines an airflow passage extending between a first opening (figure 1, #21) and a second opening (figure 1, #19) and through the air outlet (figure 1, #13) of the casing (figure 1, #10), and wherein the first opening is disposed opposite the impeller from the inlet and the liquid outlet (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by DE’292 wherein the shaft defines an airflow passage extending between a first opening and a second opening and through the air outlet of the casing, and wherein the first opening is disposed opposite the impeller from the inlet and the liquid outlet as taught by Harkom, since Harkom teaches that this configuration is effective for discharging air from the casing (column 2, lines 58-69).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DE407292C (hereinafter “DE’292”) in view of DE102005060851 to Mendez et al. (hereinafter “Mendez”).
Regarding claim 18, DE’292 further teaches that the casing comprises a body defining a cylindrical shape extending between a first end and a second end (see figure 1).
DE’292 does not teach that the separation unit comprises a first bearing and a second bearing, wherein the first bearing rotatably attaches the shaft to the casing 
However, Mendez teaches a separator unit comprising a first bearing and a second bearing, wherein the first bearing rotatably attaches the shaft to the casing proximate the first end of the body, and wherein the second bearing rotatably attaches the shaft to the casing proximate the second end of the body (English translation [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by DE’292 wherein the separation unit comprises a first bearing and a second bearing, wherein the first bearing rotatably attaches the shaft to the casing proximate the first end of the body, and wherein the second bearing rotatably attaches the shaft to the casing proximate the second end of the body as taught by Mendez, for the purpose of securing the shaft .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DE407292C (hereinafter “DE’292”) in view of CN102465893 to Shuncheng et al. (hereinafter “Shuncheng”).
Regarding claim 19, DE’292 does not teach that the shaft and impeller are driven by an airflow from the inlet defined by the casing to the air outlet defined by the casing. 
However, driving a shaft and an impeller by an airflow was known in the art. For example, Shuncheng teaches that an airflow can be used for driving the driving device and the impeller (English translation, page 5, lines 164-187).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by DE’292 wherein the shaft and impeller are driven by an airflow from the inlet defined by the casing to the air outlet defined by the casing, for the purpose of saving energy.

Claims 1-4, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0219269 to Rice et al. (hereinafter “Rice”) in view of DE407292C (hereinafter “DE’292”).
Regarding claim 1, Rice teaches a waste water collection system comprising a conduit (reads on “duct”) configured to be attach to the gas turbine engine for receiving and directing a mixture of air and wash liquid from the gas engine during washing [0027]. In addition, Rice teaches that the system comprises a separator unit [0027 and 0030] (see figures 1, 2, and 6).
Rice does not teach that the separator unit comprises a shaft, one or more impellers mounted on the shaft, and a casing at least partially enclosing the shaft and enclosing the one or more impellers, the casing defining an inlet for receiving a mixture of air and wash liquid, an air outlet, and a liquid outlet, the air outlet disposed opposite the one or more impellers from the inlet and the liquid outlet.
However, a separator unit comprising a shaft, one or more impellers mounted to the shaft, and a casing at least partially enclosing the shaft and enclosing the one or more impellers, the casing defining an inlet for receiving a mixture of air and wash liquid, an air outlet, and a liquid outlet, the air outlet disposed opposite the one or more impellers from the inlet and the liquid outlet was known in the art. For example, DE’292 teaches a separator unit comprising a shaft (figure 1, #2), an impeller (figure 1, #9) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Rice wherein the separator unit comprises a shaft, an impeller mounted on the shaft, and a casing at least partially enclosing the shaft and enclosing the one or more impellers, the casing defining an inlet for receiving the mixture of air and wash liquid, an air outlet, and a liquid outlet, the air outlet disposed opposite the impeller from the inlet and the liquid outlet as taught by DE’292, since DE’292 teaches that a separator unit comprising a shaft, an impeller mounted on the shaft, and a casing at least partially enclosing the shaft and enclosing the one or more impellers, the casing defining an inlet for receiving the mixture of air and wash liquid, an air outlet, and a liquid outlet, the air outlet disposed opposite the impeller from the inlet and the liquid outlet is effective for degassing a liquid such as water (English Translation, page 1, lines 10-17).

Regarding claim 2, DE’292 further teaches that the separation unit defines an axial direction (see figure 1), and that the shaft (figure 1, #2) extends along and rotates about the axial direction (see figure 1 of DE’292) (English translation, page 1, lines 19-21).

Regarding claim 3, DE’292 further teaches that the axial direction aligns with a vertical direction (see figure 1 of DE’292).

Regarding claim 4, DE’292 further teaches that the casing comprises a body defining a substantially cylindrical shape (see figure 1 of DE’292), wherein the body defines an inner diameter (see figure 1 of DE’292) and that the impeller has a diameter (see figure 1 of DE’292).
Rice/DE’292 does not explicitly teach that the inner diameter of the body is less than about 20% greater than the impeller diameter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the dimensions of components, due to various design criteria and manufacturing expense. Consult MPEP 2144.04 IV.

Regarding claim 9, DE’292 further teaches that the casing of the separation unit comprises an inlet flange defining the inlet (figure 1, #7) (see figure 1 of DE’292), wherein the inlet flange is oriented towards the impeller (see figure 1 of DE’292).

Regarding claim 10, DE’292 further teaches that the casing of the separation unit comprises an inlet flange (see figure 1 of DE’292) defining the inlet (figure 1, #7), wherein the separation unit defines an axial direction (see figure 1 of DE’292), and wherein the inlet flange is oriented perpendicular to the axial direction (see figure 1 of DE’292).

Regarding claim 11, DE’292 further teaches that the separation unit comprises a waste water duct (figure 1, #13) in fluid communication with the liquid outlet defined by the casing (see figure 1 of DE’292).

Regarding claim 15, DE’292 further teaches that the casing comprises a body defining a substantially cylindrical shape (see figure 1 of DE’292), wherein the body defines an inner diameter (see figure 1 of DE’292) and that the impeller has a diameter (see figure 1 of DE’292).
Rice/DE’292 does not explicitly teach that the inner diameter of the body is less than about 20% greater than the impeller diameter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the dimensions of components, due to various design criteria and manufacturing expense. Consult MPEP 2144.04 IV.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0219269 to Rice et al. (hereinafter “Rice”) in view of DE407292C (hereinafter “DE’292”) and in further view of DE19932623 to Terhardt (hereinafter “Terhardt”).
Regarding claim 5, Rice/DE’292 does not teach that the separation unit comprises one or more impellers including a plurality of first stage impellers and a plurality of second stage impellers, wherein the plurality of first stage impellers are spaced from the plurality of second stage impellers along the axial direction.
However, a degassing system comprising one or more impellers including a plurality of first stage impellers and a plurality of second stage impellers, wherein the plurality of first stage impellers are spaced from the plurality of second stage impellers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Rice/DE’292 wherein the separation unit comprises one or more impellers including a plurality of first stage impellers and a plurality of second stage impellers, wherein the plurality of first stage impellers are spaced from the plurality of second stage impellers along the axial direction as taught by Terhardt, since Terhardt teaches that a separator comprising one or more impellers including a plurality of first stage impellers and a plurality of second stage impellers, wherein the plurality of first stage impellers are spaced from the plurality of second stage impellers along the axial direction is effective for degassing a liquid (English Translation, page 2, lines 1-5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0219269 to Rice et al. (hereinafter “Rice”) in view of DE407292C (hereinafter “DE’292”) and in further view of US 1,847,648 to Harkom (hereinafter “Harkom”).
Regarding claim 6, 
Harkom teaches a separation unit comprising a shaft (figure 1, #15) which defines an airflow passage extending between a first opening (figure 1, #21) and a second opening (figure 1, #19) and through the air outlet (figure 1, #13) of the casing (figure 1, #10), and wherein the first opening is disposed opposite the impeller from the inlet and the liquid outlet (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Rice/DE’292 wherein the shaft defines an airflow passage extending between a first opening and a second opening and through the air outlet of the casing, and wherein the first opening is disposed opposite the impeller from the inlet and the liquid outlet as taught by Harkom, since Harkom teaches that this configuration is effective for discharging air from the casing (column 2, lines 58-69).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0219269 to Rice et al. (hereinafter “Rice”) in view of DE407292C (hereinafter “DE’292”) and in further view of DE102005060851 to Mendez et al. (hereinafter “Mendez”).
Regarding claim 7, DE’292 further teaches that the casing comprises a body defining a cylindrical shape extending between a first end and a second end (see figure 1 of DE’292).
Rice/DE’292 does not teach that the separation unit comprises a first bearing and a second bearing, wherein the first bearing rotatably attaches the shaft to the casing proximate the first end of the body, and wherein the second bearing rotatably attaches the shaft to the casing proximate the second end of the body.
However, Mendez teaches a separator unit comprising a first bearing and a second bearing, wherein the first bearing rotatably attaches the shaft to the casing proximate the first end of the body, and wherein the second bearing rotatably attaches the shaft to the casing proximate the second end of the body (English translation [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Rice/DE’292 wherein the separation unit comprises a first bearing and a second bearing, wherein the first bearing rotatably attaches the shaft to the casing proximate the first end of the body, and wherein the second bearing rotatably attaches the shaft to the casing proximate the second end of the body as taught by Mendez, for the purpose of securing the shaft .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0219269 to Rice et al. (hereinafter “Rice”) in view of DE407292C (hereinafter “DE’292”) and in further view of CN102465893 to Shuncheng et al. (hereinafter “Shuncheng”).
Regarding claim 8, Rice/DE’292 does not teach that the shaft and impeller are driven by an airflow from the inlet defined by the casing to the air outlet defined by the casing. 
However, driving a shaft and an impeller by an airflow was known in the art. For example, Shuncheng teaches that an airflow can be used for driving the driving device and the impeller (English translation, page 5, lines 164-187).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Rice/DE’292 wherein the shaft and impeller are driven by an airflow from the inlet defined by the casing to the air outlet defined by the casing, for the purpose of saving energy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714